DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7, the prior art fails to teach the second transmitting device, the third transmitting device and the fourth transmitting device respectively transmit the charged particle beam from the beam direction conversion device to the first neutron beam generating device, the second neutron beam generating device, and the third neutron beam generating device, and wherein two of the first transmitting device, the third transmitting device, and the fourth transmitting device define a first plane, the first transmitting device and the second transmitting device define a second plane, and the first plane is different from the second plane as claimed in independent claim 1.
Regarding claims 8 and 11-14, the prior art fails to teach a first shielding wall disposed between the first neutron beam generating device and the accelerator to protect an operator from irradiation by neutrons and other radioactive rays leaked from the first neutron beam generating device during repair and maintenance of the accelerator and reduce reactions in which the accelerator is activated^ wherein the first shielding wall is disposed in the charged particle beam generation room, and the first shielding wall is a partition wall between the accelerator room and the beam transmission room and the beam transmitting device comprises a first transmitting device that is connected to the accelerator and extends from the accelerator room to the beam transmission room and a second transmitting device that extends from the beam transmission room to the first neutron beam generating device and transmits the charged particle beam to the first neutron beam generating device, the first partition wall is a partition wall that separates the first irradiation room from the beam transmission room, and the first transmitting device passes through the first shielding wall as claimed in independent claim 8.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HOON K SONG/Primary Examiner, Art Unit 2884